RESOLUCION
Vista nuestra Resolución del 6 de septiembre de 1972, [1] no ha lugar a la fijación de fianza solicitada.
Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) José L. Carrasquillo

Secretario

*934—O—

 NOTA DEL COMPILADOR: Dicha Resolución lee:
“Vista las mociones de los apelantes de 7 y 29 de agosto de 1972 y el Memorándum y Orden del Tribunal de Distrito de los Estados Unidos para el Distrito de Puerto Rico, de agosto de 1972, el Tribunal resuelve lo siguiente:
1. — Habiéndose denegado la fianza solicitada por el tribunal de instancia previa celebración de vista y denegada la misma por este Tribunal de acuerdo a lo dispuesto en la Regla 198 de las de Procedi-miento Criminal en razón de que los apuntamientos de error no plantean una cuestión sustancial, y la naturaleza del delito justifican la reclusión de los apelantes mientras se ventila el recurso, y habiendo este Tribunal dictado en esta misma fecha una orden para que se transcriban los incidentes del juicio con preferencia, a la solicitud de fianza contenida en las mociones de 7 y 29 de agosto de 1972, no ha lugar.
2. — Se ordena al tribunal de instancia que altere el orden de preferencia de la transcripción del récord solicitada de manera que la estenotipista pueda dedicarse a transcribir la prueba del caso con la debida diligencia e ininterrumpidamente. A esos efectos, y de acuerdo con la Regla 200 de las de Procedimento Criminal, y a los fines de *934expeditar la terminación de dicha transcripción y el perfeccionamiento y disposición del recurso de apelación en este caso, los apelantes deberán designar, dentro de un término de diez días a partir de la fecha de esta resolución, aquellas porciones de la prueba oral prac-ticada cuya transcripción interesen para perfeccionar la apelación, debiendo notificar dicha designación al fiscal dentro de dicho término de manera que éste pueda actuar, si lo considera procedente, como provee la referida Regla Núm. 200.
(3) La estenotipista en cuestión deberá rendir al tribunal de instancia un informe mensual indicativo del progreso realizado en la transcripción de las porciones de la prueba designadas por los apelantes y dicho tribunal deberá elevar a este Tribunal copia de dicho informe junto con la indicación de las medidas que hubiere tomado, de ser necesarias, para acelerar la terminación del referido trabajo.
Lo acordó el Tribunal y certifica el Secretario. El Juez Presidente, Señor Negrón Fernández, al igual que el Juez Asociado, Señor Her-nández Matos, no intervino.
(Fdo.) José L. Carrasquillo

Secretario”